211 F.3d 416 (7th Cir. 2000)
WILLIAM CEFALU and TYRONE CEFALU,    Plaintiffs-Appellants/Cross-Appellees,v.VILLAGE OF ELK GROVE, et al.,    Defendants-Appellees/Cross-Appellants.
Nos. 98-2708, 98-3053
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 23, 1999
Decided April 13, 2000
Rehearing Denied May 10, 2000.

Appeals from the United States District Court for the  Northern District of Illinois, Eastern Division.  No. 94 C 1990--Rebecca R. Pallmeyer, Magistrate Judge.* [Copyrighted Material Omitted][Copyrighted Material Omitted]
Before COFFEY, RIPPLE, and ROVNER, Circuit Judges.
ROVNER, Circuit Judge.


1
Cooler heads regrettably  did not prevail on the afternoon that Tyrone  Cefalu arrived at his parents' printing business  and found Elk Grove Village police officer Eric  Perkins parked in the drive, filling out reports  and monitoring traffic on the adjoining roadway.  Cefalu in rather harsh terms told Perkins to  leave, Perkins balked, and within moments six  police officers were on the scene attempting to  restore order to the chaos that had erupted.  Perkins left the premises with a lacerated hand,  having had the front door to the Cefalus'  business slammed shut on it. Tyrone and his  father William left with their own hands in  cuffs, accused of battery and resisting arrest.  After the Cefalus were acquitted on those  charges, they filed suit against Elk Grove  Village, Perkins, and several other police  officers pursuant to 42 U.S.C. sec. 1983, and the  case proceeded to trial. Judge Pallmeyer entered  judgment as a matter of law in favor of the  defendants on the charge that they conspired to  cover up evidence of violating the Cefalus' civil  rights, and a jury absolved the defendants of  false arrest, excessive force, battery, and  malicious prosecution. The Cefalus appeal from  both the entry of judgment as a matter of law and  the adverse verdict on the false arrest charge,  and they also challenge certain rulings that the  district court made over the course of the trial.  The defendants cross-appeal from the denial of  costs for the preparation of various computer  displays. We affirm the judgment in favor of the  defendants and remand the matter of costs for  further consideration.

I.

2
Because the jury found in favor of the  defendants, our summary of the facts reflects a  view of the evidence that is favorable to them.  See, e.g., Haschmann v. Time Warner Entertainment  Co., 151 F.3d 591, 599 (7th Cir. 1998).


3
Early in the afternoon of February 19, 1993,  after picking up some take-out for lunch, Tyrone  Cefalu ("Tyrone") returned to work at his  family's Elk Grove Village business, Logan  Printing ("Logan"). As he drove up to the  property, Tyrone saw a village police cruiser  parked in the driveway. Officer Eric Perkins,  employed with the village for sixteen months, was  seated behind the wheel. Perkins had just  finished responding to an armed robbery call and  had backed his cruiser into the driveway in order  to complete some paperwork and monitor traffic on  the adjacent street as he neared the end of his  shift. According to the village, its police  officers commonly did this in the industrial park  where Logan Printing was located, and it had  never before heard a complaint. Business owners,  in fact, appreciated the visible police presence  on their properties.


4
Tyrone did not welcome Perkins' presence,  however. A short retaining wall divided Logan's  driveway. One half of the driveway, leading to  the loading dock, descended several feet below  grade level. The other half of the drive led to  parking in the rear of the building; and the  presence of Perkins' cruiser on that side of the  drive blocked access to the parking lot. Tyrone  drove his vehicle onto the loading-dock half of  the drive and pulled up along side of Perkins'  car. "What are you doing here?" Tyrone asked  Perkins--in what Perkins described as an  insulting and combative tone. When Perkins  answered that he was, among other things,  watching traffic, Tyrone remarked that he did not  want Perkins to "run radar" while on the  premises. Perkins indicated that he was not using  radar but that in any event he was entitled to  employ it so long as there was traffic on the  public road. Nonplused, Tyrone told Perkins to  "get off"of his property. Perkins declined.


5
Tyrone stepped out of his vehicle, his lunch  and drink in hand, and slammed the car door shut.  For a few moments, he stood next to Perkins' car,  shouting obscenities. He demanded that Perkins  "get the f*** off [his] property" and, pointing  his finger at the police officer, called him a  "f***ing punk." In the face of Tyrone's outrage,  Perkins was now concerned about the prospect of  interrogation, and possibly discipline, from his  superiors. He radioed his supervisor, Sergeant  Dion Zinnel, that he was dealing with "an irate  business owner." Other officers who heard the  radio call could discern someone shouting in the  background. Zinnel said he would join Perkins at  the scene. Perkins exited the cruiser and joined  Tyrone on the front sidewalk, hoping to calm him  down.


6
Tyrone began to move away from the squad car.  Perkins told him to come back, but Tyrone kept  walking. After returning to the car for a moment  to respond to a follow-up call from Zinnel,  Perkins caught up with Tyrone in front of the  business. Tyrone continued to yell at Perkins,  threatening to call the village manager.


7
At Logan's front door, something of a tug-of-  war ensued. After Tyrone opened the door with a  key, he repeated his demand that Perkins get off  the property, stepped inside, and let the door  (which had an automatic closing mechanism) begin  to shut behind him. Perkins planted his right  heel and side in the doorway, keeping the door  open. He urged Tyrone to calm down. "We don't  need this," Perkins told him. Unmoved, Tyrone  tried to pull the door closed. Perkins stopped  the door with his hand. As Perkins told the  story, Tyrone glanced at Perkins' hand and then  yanked the door shut on it, lacerating Perkins'  finger and thumb.


8
Thoughts of calming Tyrone down evaporated;  Perkins now resolved to arrest him for battery.  Having grabbed the door before it locked shut,  Perkins now took a step inside the building,  grasped Tyrone's arm, and announced that he was  under arrest for disorderly conduct1 as well as  battery. Tyrone tried to shake his arm free of  Perkins' grip. At this point, William Cefalu  entered the fray, rising from behind a counter  and shouting at Perkins to let Tyrone go and get  off the property. Finding himself outnumbered,  Perkins retreated from the building and called  for backup.


9
When reinforcements arrived, Perkins knocked at  the front door with a colleague, Officer Edwin  Medina. William cracked open the front door and  told them to depart, but the officers seized the  opportunity to reenter the building, informing  William that they were there to arrest Tyrone.  William attempted to block Medina's path,  prompting Perkins to declare that William would  be arrested as well. When William refused to  place his hands behind his back per Perkins'  order, the two officers pushed William onto a  bench and struggled to handcuff him. Hearing the  commotion, Tyrone emerged from a back office and  shouted at the officers, "Let go of him!"  Tensions were so high at this point that Medina  drew his gun and ordered Tyrone to "Freeze!"  Tyrone instead picked up a telephone and  attempted to call the village manager. Perkins  tried--unsuccessfully--to take the telephone away  and cuff him. By now, Zinnel and another officer  had arrived on the scene, and they helped to  subdue and handcuff Tyrone.


10
Perkins left the premises in the company of  paramedics so that his hand could be attended to,  while the Cefalus were taken to the Elk Grove  police station for processing. William himself  was treated by paramedics for a cut on his hand,  and was later taken to the hospital with elevated  blood pressure. By the plaintiffs' account,  William had turned quite red during the scuffle  at Logan Printing, and whereas the defendants  acknowledge that his blood pressure was  determined to be "slightly" elevated, the  plaintiffs insist that it shot off the charts,  leaving him with permanent damage to his heart  muscle.


11
Following this incident, the village received  complaints from both Tyrone and his wife, and the  village board of trustees, recognizing the  possibility that litigation might be in the  offing, ordered an investigation. The village  attorney spoke with the chief and deputy chief of  police about the matter, and he obtained a copy  of the police report for the board's review.  Further investigation was suspended while the  criminal case against the Cefalus was pending;  and the board was kept apprised of the status of  the criminal case. Ultimately, the village  attorney made no effort to look into the incident  independently; he simply relied on the police  chief and deputy chief for their second-hand  accounts of what occurred. Nor did he take any  notes, prepare a written report, or create any  other form of written documentation of the  results of his inquiry.


12
Several days after the Cefalus were arrested,  Sergeant Zinnel and Lieutenant Steven  Ingebrigtsen (watch commander at the time Perkins  arrested the Cefalus) met with Perkins to review  the incident. The senior officers agreed that  Perkins could have handled his initial encounter  with Tyrone better than he had and they so  admonished Perkins. "[W]e all said he could have  put the car in drive and drove away,"  Ingebrigtsen testified. Ingebrigtsen considered  this mild oral reprimand to be all the discipline  that was necessary. In his view, Perkins had not  violated any departmental policy; he was simply  an inexperienced officer who exercised poor  judgment. Ingebrigtsen did not investigate the  incident beyond speaking with Zinnel and Perkins.  "I was satisfied with the information they  supplied me," he testified. "I didn't need more."  Like the village attorney, Ingebrigtsen made no  written report summarizing his inquiry. In fact,  it appears that none of the various personnel  within the village bureaucracy who looked into  this matter created any notes, memoranda, or  correspondence reflecting what they found.


13
Meanwhile, William and Tyrone Cefalu were  exonerated on the charges that they had committed  battery and resisted arrest. At the conclusion of  the State's case, Cook County Circuit Court Judge  Brendan McCooey dismissed the charges. The judge  noted that even if Perkins, in the first  instance, had a legitimate reason to follow  Tyrone up the front walk and to enter the Logan  building, by the time Cefalu had stepped inside  the front door and attempted to close it, Perkins  had been told several times that he was not  welcome on the premises. Perkins had no warrant  that would justify his entry without the owner's  consent, and no exigent circumstances supported  a warrantless intrusion. Within that context, he  found the evidence insufficient to show that  either the senior or junior Cefalu had the intent  to commit a battery on the police officers or to  resist arrest. "The State failed to prove its  case beyond a reasonable doubt, even set forth a  prima facie case, in my opinion."


14
The Cefalus later filed this action against Elk  Grove Village, Perkins, and six other police  officers. Pursuant to section 1983, they asserted  claims of excessive force, false arrest,  malicious prosecution, and conspiracy. A direct  claim against the village was made pursuant to  Monell v. Department of Social Servs. of City of  New York, 436 U.S. 658, 691, 98 S. Ct. 2018, 2036  (1978). The complaint also included pendant state  claims of battery, unlawful detention, malicious prosecution, conspiracy, wilful and wanton  misconduct, excessive force, and false arrest. R.  65. Judge Holderman granted summary judgment in  favor of the village on the Monell claim and  dismissed one of the individual defendants from  the case. Cefalu v. Village of Elk Grove, No. 94  C 1990, 1996 WL 392158 (N.D. Ill. July 11). He  concluded that disputes of material fact required  a trial on the other claims as to which the  defendants sought summary judgment, however. With  respect to the section 1983 conspiracy claim,  Judge Holderman wrote:


15
[T]here is sufficient circumstantial evidence  from which a jury may reasonably infer that  defendants conspired to violate plaintiffs'  constitutional rights. There is evidence that  defendants met and discussed the circumstances of  the February 19, 1993 incident after the alleged  constitutional violations occurred. The acts that  defendants allegedly undertook in furtherance of  this alleged conspiracy include the allegedly  false charges brought against plaintiffs,  defendants' failure to investigate the complaints  made by plaintiffs, and defendants Perkins' and  Medina's testimony at the criminal trial in  support of the allegedly false charges.


16
Id., at *6 (footnote omitted). The case proceeded  to trial on the federal claims for false arrest  (Tyrone), malicious prosecution (Tyrone),  excessive force, and conspiracy, and the state  claims for false arrest (Tyrone), battery, and  malicious prosecution. At the conclusion of the  plaintiffs' case-in-chief, Judge Pallmeyer  entered judgment as a matter of law in favor of  the defendants on the claim that they had  conspired to violate the plaintiffs' civil  rights. R. 294-2 at 24; see Fed. R. Civ. P.  50(a)(1). The remainder of the case was submitted  to the jury, which found in favor of the  defendants on all counts. R. 237, 238. The  Cefalus subsequently filed a motion for a new  trial pursuant to Federal Rule of Civil Procedure 59(a),  which Judge Pallmeyer denied in a written  opinion. Cefalu v. Village of Elk Grove, No. 94  C 1990, 1998 WL 325191 (N.D. Ill. June 9).

II.
A.

17
The Cefalus contend that Judge Pallmeyer erred  when she entered judgment as a matter of law in  favor of the defendants on the section 1983  conspiracy claim. Judgment as a matter of law is  appropriate when "a party has been fully heard on  an issue and there is no legally sufficient  evidentiary basis for a reasonable jury to find  for that party on that issue." Fed. R. Civ. P.  50(a)(1). Our review of such a judgment is de  novo. E.g., Lane v. Hardee's Food Sys., Inc., 184 F.3d 705, 707 (7th Cir. 1999). In the course of  this review, we must interpret the facts in the  light most favorable to plaintiffs, against whom  judgment as a matter of law was entered. Id.


18
As it was articulated at trial, the Cefalus'  conspiracy claim posited that the defendants had  conspired to cover up their own wrongdoing vis a  vis the Cefalus' arrest. The First and Fourteenth  Amendments to the U.S. Constitution guarantee the  right to seek legal relief for asserted injuries  that have a reasonable basis in fact and in law.  See Bill Johnson's Restaurants, Inc. v. NLRB, 461 U.S. 731, 741, 103 S. Ct. 2161, 2169 (1983);  Vasquez v. Hernandez, 60 F.3d 325, 328 (7th Cir.  1995), cert. denied, 517 U.S. 1156, 116 S. Ct. 1545 (1996).


19
A corollary of this right is that efforts by  state actors to impede an individual's access to  courts or administrative agencies may provide the  basis for a constitutional claim under 42 U.S.C.  sec. 1983. Judicial access must be "adequate,  effective, and meaningful," Bounds v. Smith, 430 U.S. 817, 822, 97 S. Ct. 1491, 1495, 52 L. Ed. 2d 72 (1977), and therefore, when police officers  conceal or obscure important facts about a crime  from its victims rendering hollow the right to  seek redress, constitutional rights are  undoubtedly abridged. Bell [v. City of  Milwaukee], 746 F.2d [1205] at 1261 [(7th Cir.  1984)]; see also Stone v. City of Chicago, 738 F.2d 896 (7th Cir. 1984); Ryland v. Shapiro, 708 F.2d 967 (5th Cir. 1983).


20
Vasquez, 60 F.3d at 328; see also Thompson v.  Boggs, 33 F.3d 847, 852-53 (7th Cir. 1994), cert.  denied, 514 U.S. 1063, 115 S. Ct. 1692 (1995).  Judge Pallmeyer entered the directed finding on  this claim primarily on the strength of Vasquez.  There we concluded (over a dissent) that an  attempt to cover up police wrongdoing which  succeeded only briefly in hiding the facts from  the plaintiffs, and which ultimately neither  prevented the plaintiffs from pursuing relief nor  reduced the value of their claim, was not  actionable under section 1983. 60 F.3d at 329;  see also Gibson v. City of Chicago, 910 F.2d 1510, 1523-24 (7th Cir. 1990).


21
At the outset, the Cefalus suggest that the law  of the case doctrine2 obligated Judge Pallmeyer  to submit their conspiracy claim to the jury, but  that argument is wholly without merit. The  premise for the argument is the court's previous  summary judgment ruling: Judge Holderman  concluded that there were disputed issues of  material fact with respect to the conspiracy  claim, the reasoning goes, and so Judge Pallmeyer  was bound to submit the claim to the jury. Yet,  as the defendants point out, what Judge Holderman  determined at the summary judgment stage was that  the evidence sufficed to establish the general  elements of conspiracy--a meeting of the minds,  overt actions taken in furtherance of the  agreement, and so on. He did not address--because  it was not raised--the particular theory  underlying the cover-up claim, and whether it was  viable under the controlling case law.  Consequently, there was no law of the case on  this aspect of the conspiracy claim.


22
For two reasons, we believe that Judge  Pallmeyer was correct to enter a judgment as a  matter of law in favor of the defendants on this  claim. First, because the jury exonerated the  defendants of any substantive constitutional  violation, the conspiracy claim necessarily  falters under this circuit's precedents. Second,  the cover-up efforts that the Cefalus describe  could not, given the facts of the case, have kept  the Cefalus from seeking legal redress.


23
In exonerating the defendants of the false  arrest and malicious prosecution charges, the  jury concluded that the defendants did not  violate the Cefalus' constitutional rights. We  have said that "there is no constitutional  violation in conspiring to cover-up an action  which does not itself violate the Constitution."  Hill v. Shobe, 93 F.3d 418, 422 (7th Cir. 1996).  The jury's conclusion that the Cefalus suffered  no constitutional injury thus forecloses relief  on the conspiracy claim. Id.; Goldschmidt v.  Patchett, 686 F.2d 582, 585 (7th Cir. 1982); see  also Andree v. Ashland County, 818 F.2d 1306,  1311-12 (7th Cir. 1987); Reichenberger v.  Pritchard, 660 F.2d 280, 285 (7th Cir. 1981).


24
Moreover, this was not a case in which the  plaintiffs lacked the knowledge of the facts  necessary to seek redress for their asserted  injuries. The key circumstances underlying their  claims for wrongful arrest and malicious  prosecution were those surrounding their arrests.  Those circumstances have from the start been  known to the Cefalus, as they were face-to-face  participants with the police in the entire chain  of events that culminated in their arrest. Cf.  Vasquez, 60 F.3d 325 (plaintiff injured by stray  bullet of unknown origin that penetrated the  walls of her home); Bell, 746 F.2d 1205  (plaintiff's son shot and killed by police  officer in absence of witnesses other than  officer and his partner, both of whom falsely  claimed that victim had wielded a knife and  declared himself to be a hold-up man). Therefore,  even to the extent the evidence suggests that the  defendants resolved not to conduct a meaningful  investigation, for fear it would hurt them later  when the Cefalus filed suit, a jury could not  find for the plaintiffs on the cover-up claim  because the facts that they needed to recover for  their asserted injuries have always been known to  them. See Thompson, 33 F.3d at 852-53; see also  Swekel v. City of River Rouge, 119 F.3d 1259,  1263-64 (6th Cir. 1997), cert. denied, 522 U.S. 1047, 118 S. Ct. 690 (1998); Foster v. City of  Lake Jackson, 28 F.3d 425, 429-30 (5th Cir.  1994).


25
For this same reason, we find no merit to the  Cefalus' follow-up contention that Judge  Pallmeyer unduly restricted their attempts to  flesh out the village's efforts to evade  liability. The judge sustained defense objections  to a variety of questions intended to show that  the village treated Perkins with extraordinary  lenity; that it explored the possibility of  dropping the charges against William in exchange  for Tyrone's agreement to plead guilty; that it  had a practice of not dropping charges once an  arrest had been effectuated; that the village, in  effect, turned a blind eye to the merits of the  charges against the Cefalus; and that village  officials were keenly aware at all times that a  conviction of one or both Cefalus would insulate  them from liability. We may assume that further  inquiry along these lines might have shown that  the village was more concerned about damage  control than it was about justice. Yet, even with  the benefit of discovery, the plaintiffs can  identify no information that the defendants  suppressed or withheld, or any action that they  took, that hampered the Cefalus from resorting to  court to vindicate their constitutional rights.  It is that type of evidence which their cover-up  claim called for, and absent a showing that their  questions would have elicited evidence that was  relevant in this regard, the judge acted  appropriately in terminating inquiry.

B.

26
The jury found in favor of Perkins on the claim  that he falsely arrested Tyrone, but the Cefalus  believe that the verdict cannot be reconciled  with the evidence and that the judge should  therefore have granted their motion for a new  trial. See Fed. R. Civ. P. 59. Only when a verdict  is contrary to the manifest weight of the  evidence should a motion for a new trial  challenging the jury's assessment of the facts  carry the day. E.g., Riemer v. Illinois Dep't of  Transp., 148 F.3d 800, 806 (7th Cir. 1998);  Robinson v. Burlington N. R. Co., 131 F.3d 648,  656 (7th Cir. 1997). Moreover, "[t]he district  court, having seen the presentation of the  evidence and observed the course of the trial, is  in a unique position to rule on a new trial  motion." Valbert v. Pass, 866 F.2d 237, 239 (7th  Cir. 1989). Our own review of the lower court's  assessment is therefore "narrowly circumscribed."  Id., quoting Durant v. Surety Homes Corp., 582 F.2d 1081, 1088 (7th Cir. 1978). Only if the  district judge has abused her discretion will we  disturb her decision to deny a new trial. E.g.,  Lowe v. Consolidated Freightways of Delaware,  Inc., 177 F.3d 640, 641 (7th Cir. 1999), cert.  denied, 120 S. Ct. 818 (2000); Riemer, 148 F.3d  at 806. "As long as there is a reasonable basis  in the record to support it, we will not overturn  a jury's verdict." Robinson, 131 F.3d at 656.


27
The plaintiffs' attack on the verdict focuses  upon the issue of trespass. Illinois law provides  that one who intrudes upon another's property  after receiving notice from an "owner or  occupant" that he is forbidden to enter (or  required to depart) is guilty of a misdemeanor.  720 ILCS 5/21-3(a); e.g., People v. Kraft, 660 N.E.2d 114, 117 (Ill. App. 1995). Illinois law  further provides that "[a] person is justified in  the use of force against another when and to the extent that he reasonably believes that such  conduct is necessary to prevent or terminate such  other's trespass . . . ." 720 ILCS 5/7-3. In the  Cefalus' view, Perkins was a trespasser. The  officer had no authority or permission to be on  their property; and by the time the contretemps  at the doorway commenced, Tyrone had in fact  demanded repeatedly that he leave. Perkins  claimed not to be sure whether Tyrone had the  legal authority to eject him. Yet, he conceded  that once he saw the junior Cefalu open the front  door to the building with his key (and with his  lunch in hand), it was clear that Tyrone at the  very least had a right to be on the premises, if  not as an owner (as Tyrone claimed to be), then  as an employee. Plaintiff's Ex. 3 at 56-57. At  that point, the plaintiffs argue, Perkins was  obliged to leave, and Tyrone, in turn had a right  to use force to evict him. Perkins therefore  lacked the requisite probable cause to arrest  Tyrone--i.e., an objectively reasonable belief  that Tyrone had committed a crime when he shut  the door on Perkins' hand. See generally, e.g.,  Kelley v. Myler, 149 F.3d 641, 646 (7th Cir.  1998).


28
We agree with Judge Pallmeyer, however, that  the jury could reasonably have viewed the  situation differently. Assuming that Perkins  indeed did commit trespass, the Illinois statute  permitted Tyrone to use force only "to the extent  that he reasonably believe[d]" such force was  necessary to terminate the trespass. 720 ILCS  5/7-3 (emphasis ours). The jury, examining the  facts that confronted Perkins through the eyes of  a reasonable police officer, might have  determined that it was unreasonable for Tyrone to  think it necessary to slam a door shut on  Perkins' hand. All Perkins was doing at that  point was attempting to keep the door open so  that he could continue his efforts to talk Tyrone  into a calmer state. If, as the Cefalus argue and  we have assumed, Perkins was committing criminal  trespass, then he of course had no business  remaining on the property at all in the face of  Tyrone's demands that he leave. But Perkins posed  no threat to Tyrone, and beyond holding the door  open so that he could speak with Tyrone, Perkins  evidenced no plans to intrude farther into the  building. Under the circumstances, however  annoying Perkins' continued presence may have  been to Tyrone, the jury might well have thought  that a reasonable police officer could deem it  beyond the pale for Tyrone to close the door on  his hand without at least warning him first. See  People v. Hicks, 676 N.E.2d 725, 729 (Ill. App.  1997), rev'd on other grounds, 693 N.E.2d 373  (Ill. 1998); People v. Epps, 453 N.E.2d 816, 818-  19 (Ill. App. 1983); People v. Vaughn, 451 N.E.2d 898, 902 (Ill. App. 1983). The unreasonable use  of force would in turn have supplied a reasonable  officer with a basis to arrest Tyrone for  battery, which in Illinois occurs when a person  "intentionally or knowingly without legal  justification" causes bodily harm to another or  touches him in an "insulting or provoking"  manner. 720 ILCS 5/12-3(a); see also 720 ILCS  5/12-4(b)(6) (aggravated battery occurs when one  commits battery on a person he knows to be a  peace officer, while the officer is engaged in  execution of his official duties).3

C.

29
The Illinois criminal trespass statute indicates  that it is an "owner or occupant" of the property  who is authorized to order an unwelcome visitor  to depart. See 720 ILCS 5/21-3(a). As we have  noted, Perkins testified that he was unsure  whether Tyrone was, in fact, an "owner" or  "occupant" who could rightfully order him to  leave, and the reasonableness of his doubt was a  hotly contested issue at trial. On that issue,  the jury was instructed that it could consider  "whether it was reasonable for Officer Perkins to  believe that the phrase 'owner or occupant,' as  used in the statute, was limited to legal owners,  tenants or lessees of real property." R. 236,  Instruction No. 37. The Cefalus contend that it  was clear error for the court to give this  instruction, because it invited the jury to focus  on Perkins' understanding of the statute rather  than the facts that were known to him, the latter  being key to the probable cause analysis. See  Richardson v. Bonds, 860 F.2d 1427, 1430-31 (7th  Cir. 1988) ("While an arresting officer's  subjective knowledge of facts sufficient to  constitute probable cause is central to  evaluation of the propriety of an arrest, we do  not believe that the officer's view of the legal  basis for the arrest is important.") (emphasis in  original); see also, e.g., Calusinski v. Kruger,  24 F.3d 931, 935 (7th Cir. 1994); Biddle v.  Martin, 992 F.2d 673, 676 (7th Cir. 1993).


30
The Cefalus consented to this instruction below,  however, and in so doing waived review of its  propriety. Federal Rule of Civil Procedure 51 provides  that "[n]o party may assign as error the giving  or the failure to give an instruction unless that  party objects thereto before the jury retires to  consider its verdict, stating distinctly the  matter objected to and the grounds of the  objection." At the instruction conference, the  Cefalus' counsel expressly agreed that the  reasonableness of Perkins' belief as to whether  Tyrone would qualify as an "owner or occupant"  was, "[a]t a minimum," a jury question. R. 294-2  at 223. Counsel also gave his consent to the form  of the instruction that the court proposed. R.  294-2 at 255-56. Under these circumstances,  appellate review is foreclosed to the Cefalus.  See O.K. Sand & Gravel, Inc. v. Martin Marietta  Techs., Inc., 36 F.3d 565, 568 (7th Cir. 1994);  see also United States v. Griffin, 84 F.3d 912,  924 (7th Cir.) (applying identical terms of Fed.  R. Crim. P. 30), cert. denied, 519 U.S. 999, 117 S.  Ct. 495 (1996), and cert. denied, 519 U.S. 1020,  117 S. Ct. 536 (1996).4

D.

31
Finally, the Cefalus argue briefly that the  district court erroneously precluded them from  placing the text of the criminal trespass and  related statutes before the jury. Alerting the  jury to the content of those statutes was  necessary, they maintain, because throughout the  trial the defendants had improperly suggested  (principally through objections to the questions  plaintiffs' counsel put to Perkins and other  witnesses) that a mere employee of the property  owner (like Tyrone) did not have the authority to  eject a trespasser. Confronting the witnesses  with the actual text of the statute was therefore  necessary, in their view, to counter the  misimpression. The district court, of course,  enjoys broad discretion on evidentiary matters,  and our review is commensurately deferential.  E.g., United States v. Van Dreel, 155 F.3d 902,  905 (7th Cir. 1998).


32
We discern no error on Judge Pallmeyer's part,  however. Whether Tyrone qualified as an "owner or  occupant" was a question of law to be addressed  in the jury instructions. The Cefalus' sole  objection to the adequacy of the jury  instructions was one that they waived, as we have  explained above. As an evidentiary matter, use of  the statutory text in questioning the witnesses  would only be relevant insofar as the text was  somehow vital to eliciting pertinent testimony.  However, the Cefalus make no argument that the  judge's rulings in this respect somehow kept them  from introducing relevant evidence.

III.

33
After prevailing at trial, the defendants moved  to recover their costs pursuant to Federal Rule of  Civil Procedure 54(d). Among other expenses, they  sought reimbursement in excess of $27,000 for the  cost of a computerized, multi-media system they  employed to present their exhibits to the jury.  The plaintiffs used a similar methodology, and as  Judge Pallmeyer noted, the defendants had elected  to do the same in order "to keep the playing  field even." Cefalu v. Village of Elk Grove, No.  94 C 1990, 1998 WL 409690, at *11 (N.D. Ill. July  15). The defendants argued that the multi-media  system was compensable as a means of  "exemplification," see 28 U.S.C. sec. 1920(4),  but the judge rejected this rationale. "Costs for  exemplification are permitted only for expenses  associated with the physical preparation of  exhibits," she observed. 1998 WL 409690, at  *11.5 "[A]lthough the multi-media presentation  no doubt facilitated the presentation of various  exhibits to the jury, it played no role  whatsoever in the production of the exhibits used  at trial." Id. (emphasis in original).


34
In stating that "costs other than attorneys'  fees shall be allowed as of course to the  prevailing party unless the court otherwise  directs," Rule 54(d)(1) establishes a presumption  in favor of a cost award. To be compensable,  however, a particular expense must fall into one  of the categories of costs statutorily authorized  for reimbursement. Crawford Fitting Co. v. J.T.  Gibbons, Inc., 482 U.S. 437, 441-42, 107 S. Ct. 2494, 2497 (1987); Barber v. Ruth, 7 F.3d 636,  644 (7th Cir. 1993). Fees associated with  "exemplification" so qualify, sec. 1920(4),  although the statute does not define the term. In  the narrowest legal sense, "exemplification"  refers to "[a]n official transcript of a public  record, authenticated as a true copy for use as  evidence." Black's Law Dictionary 593 (7th ed. 1999).  More commonly, it signifies the act of  illustration by example, Merriam-Webster's Collegiate  Dictionary 406 (10th ed. 1993), a connotation broad  enough to include a wide variety of exhibits and  demonstrative aids. Our own cases embrace the  more expansive definition of "exemplification."  In EEOC v. Kenosha Unified School Dist. No. 1,  620 F.2d 1220, 1227 (7th Cir. 1980), we said that  the term "is ordinarily construed as permitting  an award of the reasonable expense of preparing  maps, charts, graphs, photographs, motion  pictures, photostats, and kindred materials . .  . ," quoting 6 Moore's Federal Practice para. 54.77[6]  at 1739 (2d ed.). And more recently in Haroco,  Inc. v. American Nat'l Bank & Trust Co. of  Chicago, 38 F.3d 1429, 1441 (7th Cir. 1994), we  sustained an award of exemplification costs that  included, among other things, the expense of  graphics services employed in preparing exhibits  for a successful summary judgment motion. See  generally 10 Charles Alan Wright, et al., Federal  Practice and Procedure sec. 2677, at 453-58 (1998).


35
In this case, the judge drew a line between the  physical preparation of a trial exhibit, which  would be compensable as exemplification, and the  means chosen to present that exhibit to the jury,  which she believed would not be. We appreciate  the convenience of that line, and there is a  certain logic to it. Here, for example, the  multi-media services for which the defendants  seek compensation were auxiliary in the sense  that these services did not involve the creation  of diagrams, charts, or graphs, but merely the  packaging and display of pre-existing documents  and other exhibits. To that extent, the use of a  multi-media presentation may have less to do with  conveying information to judge and jury than it  does with an effort to wow them. No doubt the  statute does not obligate the losing party to pay  for the victor's "glitz," as Judge Leinenweber  has observed. BASF Corp. v. Old World Trading  Co., No. 86 C 5602, 1992 WL 229473, at *3 (N.D.  Ill. Sept. 11).


36
But in view of the illustrative purpose of  exemplification, we are not convinced that the  line between producing an exhibit and presenting  that exhibit to the court is the most appropriate  one to draw. Enlarging a crucial document, for  example, may be the only practical means of  permitting a witness to point out the forensic  features of that document. Imagine, for example,  the jurors and the judge poring over individual,  unenlarged copies of the document with bifocals  and magnifying glasses as they try to keep pace  with an expert's testimony identifying for them  the unique whorls of a fingerprint or swirls of  a signature. Yet, the enlargement is simply a  bigger version of evidence that already exists;  in effect, it serves only to present that  evidence in a more effective manner. In a like  vein, a witness may require the use of a  transparency so that she can explain or highlight  the pertinent aspects of a chart she has  prepared. That transparency would be worthless  without the overhead projector needed to display  it to the judge and jury; but the projector plays  no role in the production of the exhibit, it is  simply the means of presentation. Allowing fees  for the cost of preparing the transparency but  not for renting the projector would in this sense  be a highly formalistic distinction, as each is  key to the illustrative function of the exhibit.


37
So long as the means of presentation furthers  the illustrative purpose of an exhibit, we  believe it is potentially compensable as  exemplification. This approach allows appropriate  room for the more sophisticated types of multi-  media presentations made possible by  technological advances. Given the costs  associated with some of these presentations, this  is an area that Congress may wish to revisit and  supply further guidance. But we find no limits  inherent in the term "exemplification" that would  permit a court to award costs for the more  familiar means of illustration--models, charts,  graphs, and the like--but preclude it from  compensating a party for an animated  reconstruction of an accident, for example, or  other types of computer-based, multimedia  displays.


38
Of course, even when a particular item  qualifies as exemplification, a court must still  determine whether it was "necessarily obtained  for use in the case." sec. 1920(4). The district  judge is uniquely suited to make that assessment,  and we will not disturb her judgment in this  respect absent a clear abuse of discretion. See  Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926,  945 (7th Cir. 1997); Illinois v. Sangamo Constr.  Co., 657 F.2d 855, 867 (7th Cir. 1981). Among the  factors that the judge might consider in  evaluating the necessity of a particular type of  exemplification is whether the nature and context  of the information being presented genuinely  called for the means of illustration that the  party employed. In other words, was the exemplification vital to the presentation of the  information, or was it merely a convenience or,  worse, an extravagance? See, e.g., McDowell v.  Safeway Stores, Inc., 758 F.2d 1293, 1294 (8th  Cir. 1985) (per curiam). Exemplification that was  not reasonably necessary to the presentation of  one's case to the court does not qualify for  reimbursement under section 1920(4).6 See  McIlveen v. Stone Container Corp., 910 F.2d 1581,  1584 (7th Cir. 1990) (per curiam); Kenosha  Unified School Dist. No. 1, 620 F.2d at 1227-28.


39
Moreover, a finding that the exemplification was  "necessarily obtained for use in the case" does  not definitively resolve the question of  reimbursement either. Rule 54(d) makes quite  clear that although there is a presumption in  favor of a cost award to the prevailing party,  the district court retains the discretion to  direct otherwise. Crawford Fitting Co., 482 U.S.  at 441-42, 107 S. Ct. at 2497. In all cases,  therefore, the court retains the equitable  authority to deny compensation to a prevailing  party for costs that are compensable under the  statute. Ibid.; see also SCA Servs., Inc. v.  Lucky Stores, 599 F.2d 178, 180 (7th Cir. 1979);  but see Weeks, 126 F.3d at 945 ("the court must  award costs unless it states good reasons for  denying them").


40
In this case, Judge Pallmeyer denied the award  of costs for the multi-media presentation based  solely on her determination that such costs  resulted from the presentation of exhibits rather  than the physical preparation of them. As the  foregoing discussion indicates, we believe that  prevailing parties can, under appropriate  circumstances, be reimbursed for the cost of  computer generated, multi-media presentations  even to the degree that such presentations are  used not to produce exhibits but rather to  display them to the court. Consequently, we  cannot sustain the denial of costs for the reason  Judge Pallmeyer articulated. It may be that the  judge would have reached the same conclusion on  other grounds--she might conclude that the multi-  media system that the defendants employed was not  reasonably necessary or that equitable  considerations otherwise militate against part or  all of the costs the defendants have sought for  this system. She did not reach these  considerations, however, and it is not our place  to predict how she would resolve them. We will  therefore remand the matter of costs for further  consideration.

IV.

41
We affirm the judgment in favor of the  defendants. The denial of costs to the defendants  for use of the computerized, multi-media system  is vacated and remanded for further consideration  consistent with this opinion. Costs to the  defendants.



Notes:


*
 Judge Pallmeyer presided over the trial of this  case with the consent of the parties. Subsequent  to the completion of the trial, the United States  Senate confirmed her appointment to serve as a  District Judge.


1
 Perkins thought--incorrectly, he was later  informed--that directing profanity at a police  officer constituted disorderly conduct.


2
 See generally Christianson v. Colt Indus.  Operating Corp., 486 U.S. 800, 815-17, 108 S. Ct. 2166, 2177-78 (1988); Arizona v. California, 460 U.S. 605, 618-19, 103 S. Ct. 1382, 1391 (1983);  Best v. Shell Oil Co., 107 F.3d 544, 546 (7th  Cir. 1997).


3
 Because the jury could have concluded that  Perkins might reasonably have believed he had  probable cause to arrest Tyrone for battery, we  need not consider whether Perkins' belief that  Tyrone had also engaged in disorderly conduct was  also reasonable.


4
 We acknowledge that due to a medical emergency in  his family, the plaintiffs' lead counsel was  absent from the jury instruction conference.  Nonetheless, the plaintiffs were represented at  the conference by his co-counsel. Furthermore,  the Cefalus' lead counsel received a final set of  the instructions on the morning of closing  argument and was present when the jury was later  charged. Consequently, he had ample opportunity  to object before the jury retired to deliberate,  as Rule 51 requires. His failure to do so  confirms that appellate review is foreclosed, as  we have been unwilling to extend the plain error  doctrine to civil jury instructions given the  unequivocal terms of the rule. See, e.g., Carter  v. Chicago Police Officers, 165 F.3d 1071, 1077  (7th Cir. 1998), citing Deppe v. Tripp, 863 F.2d 1356, 1361-62 (7th Cir. 1988); Knox v. Indiana,  93 F.3d 1327, 1333 (7th Cir. 1996).


5
 The court cited two cases for the proposition  that recovery under section 1920(4) is limited to  the expense of physically preparing exhibits:  Zuill v. Shanahan, 80 F.3d 1366, 1371 (9th Cir.  1996), cert. denied, 519 U.S. 1090, 117 S. Ct. 763 (1997), and In re Air Crash Disaster at John  F. Kennedy Int'l Airport, 687 F.2d 626, 631 (2d  Cir. 1982). The line that these cases draw,  however, is one between the cost of conducting  the research and analysis eventually reflected in  the exhibit, and the cost of actually preparing  the exhibit itself. The latter expense is deemed  compensable while the former is not. See, e.g.,  Zuill, 80 F.3d at 1371 ("Fees for exemplification  and copying 'are permitted only for the physical  preparation and duplication of documents, not the  intellectual effort involved in their  production.'"), quoting Romero v. City of Pomona,  883 F.2d 1418, 1428 (9th Cir. 1989).  Consequently, these cases do not address the  precise question presented here.


6
 For parties who are concerned about the prospect  of reimbursement for costly exemplification, we  take the opportunity to repeat that the issue may  be raised in advance of trial pursuant to Federal  Rule of Civil Procedure 16(c)(4) and (c)(16). See Wahl  v. Carrier Mfg. Co., 511 F.2d 209, 217 (7th Cir.  1975); see also 3 Business and Commercial Litigation in  Federal Courts sec. 47.5(a), at 813-14 (Robert L.  Haig ed.) (West Group & ABA 1998); 10 Charles  Alan Wright, et al., Federal Practice and Procedure sec.  2677, at 458 (1998).